Citation Nr: 1142053	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  06-31 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral pes planus.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for seasonal rhinitis with sinusitis ("rhinitis").

4.  Entitlement to a temporary total evaluation based on treatment for a service-connected condition requiring convalescence.

5.  Entitlement to an evaluation in excess of 30 percent for the service-connected dissecting cellulitis of the scalp with scarring and alopecia ("skin condition").

6.  Entitlement to an evaluation in excess of 30 percent for the service-connected blindness of the right eye.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to December 1993.  The Veteran also had two months and four days prior active service. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from July 2005 and November 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  
In the July 2005 rating decision, the RO granted a 30 percent rating for the skin condition effective from March 2005.  As the Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, it follows that his claim remains in controversy as less than the maximum benefit available has been awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In the November 2005 rating decision, the RO determined that new and material evidence had not been received to reopen the claims for pes planus, rhinitis, and hypertension.  The RO additionally denied a rating in excess of 30 percent for right eye blindness, as well as a temporary total evaluation.  

The Veteran filed his notice of disagreement (NOD) in December 2005.  Statements of the case (SOC) were issued in August 2006.  The Veteran perfected his appeal in September 2006.  He presented testimony before the Board in September 2011.  The transcript has been associated with the claims folder.

The service connection for pes planus claim and the claims for increase for the service-connected skin condition and right eye blindness are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claims for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in these matters has been received.

2.  An August 1994 rating decision denied a claim of service connection for bilateral pes planus finding that the condition pre-existed service and that there was no evidence that the condition was aggravated by the Veteran's active duty service; the Veteran did not timely appeal the decision.  

3.  Certain new evidence received since the August 1994 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for pes planus.     
 
4.  In a May 2004 decision, the Board affirmed the RO's determination that new and material evidence had not been submitted to reopen the claims of entitlement to service connection for hypertension and rhinitis; the Veteran did not file a motion for reconsideration or appeal the denial to the United States Court of Appeals for Veterans Claims (Court).  

5.  Evidence submitted since the May 2004 Board decision is cumulative and redundant and, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claims or raise a reasonable possibility of substantiating the claims of entitlement to service connection for hypertension or rhinitis.  

6.  On September 1, 2011, at hearing before the Board and prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim of entitlement to temporary total evaluation based on treatment for a service-connected condition requiring convalescence.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the Veteran's claim of service connection for bilateral pes planus.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2011).

2.  The evidence received since the final May 2004 Board decision is not new and material, and the Veteran's claim of entitlement to service connection for hypertension is not reopened.  38 U.S.C.A. §§ 5108, 7103(a), 7104(b) (West 2002); 38 C.F.R. §§ 3.156, 20.1100, 20.1105 (2011).  

3.  The evidence received since the final May 2004 Board decision, is not new and material, and the Veteran's claim of entitlement to service connection for rhinitis is not reopened.  38 U.S.C.A. §§ 5108, 7103(a), 7104(b) (West 2002); 38 C.F.R. §§ 3.156, 20.1100, 20.1105 (2011).  

4.  The criteria for withdrawal of the claim of entitlement to a temporary total evaluation based on treatment for a service-connected condition requiring convalescence by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Duty to Notify 

The record shows that in April 2005 and June 2005 VCAA letters, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi,  16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Further, the Court issued a decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).  In that decision, the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must notify the claimant of the evidence and information that is necessary to establish his entitlement to service connection.  In that regard, the Court noted that VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service-connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  

The Court further stated that the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In this case, the RO provided VCAA notice to the Veteran in April 2005 and June 2005, which was prior to the November 2005 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

In the present appeal, in the April 2005 letter, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the new and  material claims for service connection, to include the reasons for the prior denial.  A March 2006 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principia, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 



Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, post-service VA and private treatment records, reports of VA examination, statements of the Veteran, and the transcript of the September 2011 Board hearing.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the issues and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  A VA examination is not necessary with respect to the claims as the claims are not being reopened.  38 C.F.R. § 3.159. 

Additional private and VA records were submitted after the April 2007 supplemental statement of the case (SSOC) was issued.  The Veteran waived initial RO consideration of the newly submitted evidence.  As such, Remand for preparation of an SSOC is not necessary.   38 C.F.R. § 209.1304(c).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

New and Material Criteria

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

A claimant may submit an application or claim to reopen a disallowed claim, when VA must provide some limited assistance.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341 (Fed. Cir. 2003) (VA will perform document gathering assistance even before claim is reopened); see 38 C.F.R. § 3.159(c)(1)-(3) (2010).

Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issues.

Pes Planus

The Veteran seeks to reopen his claim of service connection for  bilateral pes planus last denied by the RO in August 1994.  The record indicates that, in its August 1994 rating decision, the RO denied the claim on the basis that pes planus pre-existed the Veteran's active duty service.  The RO additionally found that there was no evidence of permanent aggravation during service.  

The Board determined in January 2001, that the Veteran did not file a timely appeal with respect to the claim for bilateral pes planus.  38 C.F.R. § 20.302(b).  Thus, the August 1994 rating decision is the last final denial on any basis.

Of record at the time of the August 1994 rating decision were the Veteran's service treatment records, which included inpatient treatment records from Fort Lewis, Washington.  Moderate pes planus was noted on the January 1991 enlistment examination.  The condition was considered asymptomatic.  An October 1993 entry noted complaints of swollen and cracked feet.  The June 1993 separation examination simply noted moderate pes planus.  The Veteran did not make any complaints referable to his feet on the corresponding report of medical history. 

Post-service, the Veteran reported feet pain during VA examination in July 1994.  He informed the examiner that his boots in the military caused swelling of his feet after walking or running.  The Veteran was diagnosed with bilateral pes planus.

The evidence associated with the claims folder subsequent to the August 1994 rating decision includes VA outpatient treatment records dated between 1995 and 2005, which contain complaints of foot pain in April 2005.  The Veteran was simply diagnosed with a history of fallen arches.  

The July 1995 VA examination noted complaints of foot pain with no objective findings.  Private medical records dated in 1997 contain complaints of foot pain.  The Veteran was diagnosed with pes planovalgus deformity.  The Veteran testified before the Board in April 1998.  He indicated that boots worn in service caused his feet to swell at night.

In an October 2002 letter from Dr. SLG, the provider indicated the Veteran had flat feet.  An April 2005 letter from Sgt. C indicated the Veteran went on sick call during service for his flat feet.  Private medical records from Hempstead Medical Center dated in April 2005 and September 2006 note complaints of painful feet and swelling.  

During the September 2011 Board hearing the Veteran testified that his pes planus pre-existed his active military service.  He indicated that marching with heavy equipment on his back aggravated his condition.  The Veteran submitted no evidence in support of his allegations.

Most of the evidence submitted since the last final denial does nothing but reiterate the Veteran's prior contentions-that his pre-existing bilateral pes planus was aggravated by boots worn during service, as well as marching, running, and walking.  As such, the evidence received since 1994 is duplicative or cumulative of that on file prior to the last final RO decision of that year.  

With regard to the statement from Sgt. C regarding treatment for flat feet during service, the Board is required to view this statement as credible for purposes of the new and material evidence analysis.  As such, it would appear to go to an underlying reason for the RO's initial denial which was based on lack of treatment for pes planus during service.  The Board therefore finds that this statement is new and material.  The Veteran's pes planus claim is therefore reopened.  

Hypertension and Rhinitis

Here, the Veteran seeks to reopen claims for service connection for hypertension and seasonal rhinitis first denied by the RO in August 1994.  The Board determined in January 2001, that the Veteran did not file a timely appeal with respect to these claims.  38 C.F.R. § 20.302(b).  

In January 2003, the RO again denied the claims, which the Veteran appealed.  In May 2004, the Board affirmed the RO's denial of the claims for hypertension and sinusitis (previously claimed as seasonal rhinitis).  This is the last final denial on any basis.   

As a general rule, a decision by the Board is final unless the Chairman of the Board orders reconsideration of the decision.  See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1100(a).  The Chairman of the Board has not ordered reconsideration of this decision.  The Veteran did not appeal the denial to the Court.  38 U.S.C.A. §§ 7103, 7252 (West 2002); 38 C.F.R. § 20.1100 (2011).  

Thus, the Board's May 2004 decision may not be reopened and allowed on the same factual basis.  See 38 U.S.C.A. §§ 5108, 7104.   Under 38 U.S.C. § 7104(b), the Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions).  

The record indicates that in its August 1994 rating decision, the RO denied service connection for rhinitis on the basis that the service treatment records did not show diagnosis or treatment of a chronic rhinitis or sinus disorder.  The RO denied the claim for hypertension on the basis that there was no treatment or diagnosis of hypertension during the Veteran's active service.  The RO additionally found that as there was no evidence that the Veteran's diastolic readings were predominantly 100 or more (10 percent disabling) in the year following his discharge from service, service connection was not warranted on a presumptive basis.   

In its January 2003 rating decision, the RO determined the Veteran did not submit new and material evidence to reopen either claim.  Notably, the RO found the Veteran did not submit evidence showing that either  hypertension or rhinitis was incurred in or caused by service. 

In May 2004, the Board affirmed the determination that new and material evidence had not been submitted to reopen the claims for hypertension or rhinitis.  The Board agreed that there was no evidence that hypertension or rhinitis was incurred during the Veteran's active service.  

Of record at the time of the May 2004 Board decision were the Veteran's service treatment records, which were negative for complaints or treatment for hypertension.  The Veteran was treated for a head cold that was considered to be possible sinus problems in November 1992.  He complained of a cold in March 1993.  The remainder of the service treatment records was negative.  The June 1993 separation examination was negative for both hypertension and rhinitis.
  
Post-service, the July 1994 VA examination diagnosed hypertension with blood pressure readings as follows: 130/100, 120/88, and 130/94.  He was also diagnosed with seasonal rhinitis.  VA and private medical records dated in 1995 noted a history of hypertension. 

Private medical records dated in 1997 contain diagnoses of sinusitis though x-rays of the sinuses dated in August 1997 were negative.  In March 1998, the Veteran had allergic drainage and was given Zyrtec.

The Veteran testified in April 1998 that he had problems with rhinitis beginning in service and continuing up to the present.  Additional private treatment records dated in 1999 and 2000 show continued treatment for hypertension.  Sinus x-rays taken in May 1999 were again negative.  In an October 2000 hearing, the Veteran testified that he had rhinitis in service.  
    
A letter from Dr. SLG dated in June 2002 simply notes the Veteran had hypertension.  No etiology opinion was provided.  VA outpatient treatment records dated in October 2002 show hypertension and allergic rhinitis as active problems. 

As noted previously, the May 2004 Board decision determined that new and material evidence had not been submitted to reopen either claim on the basis that there was still no evidence that hypertension and rhinitis were shown to have been incurred in or caused by active military service.

The Veteran has not submitted new or material evidence which shows that hypertension and rhinitis were incurred in or aggravated during a period of active duty service or manifested to a compensable degree within one year subsequent to his discharge from active duty service.  

Essentially, the evidence submitted since the last final denial does nothing but reiterate the Veteran's prior contentions-that his hypertension and rhinitis were incurred during service.  As such, the evidence received since 2004 is duplicative or cumulative of that on file prior to the last final Board decision of that year.  

To the extent that the evidence of record received since the prior final decision could be deemed new, it does not, when considered by itself or with previous evidence of record, relate to an unestablished fact necessary to substantiate the Veteran's claims.  Specifically, none of the evidence shows that the Veteran was treated for rhinitis or hypertension during service, that hypertension manifested to a compensable degree within a year following his discharge from service, or that either condition was incurred during active service.  The Board acknowledges the statement from Sgt. C's regarding the Veteran seeking treatment for his sinuses during service.  However, this adds nothing new to the record since service treatment records considered as part of the prior denial documented such treatment.  This differs from the pes planus aspect since it appears that service treatment records do not document treatment for pes planus.  The pes planus was simply noted on entrance and discharge examinations.  

With respect to the Veteran's own statements, to the effect that his hypertension and rhinitis were incurred during service, such evidence is cumulative and redundant of his earlier statements made prior to the May 2004 Board decision and accordingly is not new.  See Reid, 2 Vet. App. at 315.  

Thus, on this record, new and material has not been to reopen the previously denied claims of service connection for hypertension or rhinitis.   See 38 C.F.R. § 3.156(a).  

Temporary Total Evaluation

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn his claim of entitlement to a temporary total evaluation based on treatment for a service-connected condition requiring convalescence.  Hence, there remain no allegations  of errors of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

New and material evidence has t been received to reopen the claim of service connection for bilateral pes planus.  To this extent, the appeal is granted, subject to the directives set forth in the remand section of this decision.   

New and material evidence has not been received to reopen the claim of service connection for hypertension.  New and material evidence has not been received to reopen the claim of service connection for rhinitis.  To this extent, the appeal is denied.  

The claim of entitlement to a temporary total evaluation based on treatment for a service-connected condition requiring convalescence is dismissed.


REMAND

Additional development necessary in light of the reopening of the pes planus claim.  Specifically, a medical opinion regarding aggravation beyond the natural progress of the pes planus is necessary. 

The Veteran has also filed claims of entitlement to evaluations in excess of 30 percent for the service-connected skin condition and for right eye blindness.  The Board finds that additional development is necessary prior to a final adjudication of the merits of the Veteran's claims.

Notably, the Veteran testified before the Board in September 2011 that his skin and right eye blindness symptomatology had worsened since the last VA examinations in June 2005.  With regard to his skin condition, the Veteran maintains that he now has notches in his groin and scalp, as well as swelling, which necessitate the use of steroid cream, pads, and antibiotics.  With regard to his eye condition, he claims the condition has led to glaucoma and vitreous floaters.  The Board cannot ascertain to what extent the disabilities have increased in severity, if at all, without a new VA examination.  The Board is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Further, where there is evidence of a material change in the Veteran's condition or as in the instant case, when the Veteran asserts that the service-connected disabilities in question have undergone an increase in severity since the time of his last VA examinations in  June 2005 (over six years ago), the prior VA examination reports may be inadequate for rating purposes and a new VA examination is required.  38 C.F.R. § 3.327(a); See Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  

Finally, ongoing VA medical records pertinent to the issues should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Upon Remand, the AMC/RO should ensure that all due process requirements are met.  The AMC/RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain any VA medical records from the Fayetteville VAMC dated from June 2007 to the present.  All requests for records and their responses should be clearly delineated in the claims folder.  

2.  After the receipt of any additional medical records requested in accordance with this remand, the AMC/RO should schedule the necessary VA examinations to ascertain the current nature and severity of the Veteran's service connected skin condition and right eye blindness.  All indicated studies should be performed, if deemed necessary by the examiners for the evaluation of the Veteran under the rating criteria for the skin and eyes.  It is imperative that the claims file be made available to the examiners for review.  All examination findings should be reported to allow for application of VA rating criteria.  

3.  After the receipt of any additional medical records requested in accordance with this remand, the AMC/RO should schedule the Veteran for a foot examination with regard to his pes planus.  It is imperative that the claims file be made available to the examiners for review.  

After reviewing the claims file, to specifically include service treatment records, and examining the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the preexisting pes planus increased in severity during service beyond the natural progress of the disease.  A rationale should be furnished for the opinion. 

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the pes planus claim under a merits analysis, and also readjudicate the claims for higher rating for the service-connected skin condition and right eye blindness, in light of all pertinent evidence and legal authority.  

5.  The RO should furnish the Veteran and his representative an appropriate supplemental and afford an opportunity for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


